Title: From George Washington to Thomas Newton, Jr., 12 February 1773
From: Washington, George
To: Newton, Thomas Jr.



Sir,
Mount Vernon Feby 12th 1773

By the Betcy Schooner, John Thompson Master, you will receive in good Order I hope 137 Barls of Superfine Flour—40 Ditto of Burr Midlings—70 Ditto of Ship or Bisquet-stuff—and 41 Ditto of Herrings pr Invoices Inclosed, which please to dispose of for April, July, or October Pay, as you find my Interest can be advancd by it, and when sold advise me upon what terms, that I may govern my own Contracts thereby—As I never yet have sold Bread Barrels (the Size of which my Bisquet stuff is in) for less than 2/ I could not well avoid mentioning of it to you.
To the Inclosed Power of Attorney, I should be obliged to you for obtaining the Mayor of Norfolk’s Seal of Office (calling upon John Thompson to witness my acknowledgement of it) and then to forward it in the most expeditious manner you can under cover with my Letter to Mr McMickan as it is the best chance I have to save about £750 worth of Flour &ca which I, a little unfortunately, put into the hands of a certain Danl Jenifer Adams to sell for me. I am Sir Yr Most Obedt Servt

Go: Washington

